O’DONNELL, Judge,
concurring:
I agree with Senior Judge Jones that the appellant’s statement was inadmissible because the Government did not meet its burden of establishing that the appellant did not waive his right to consult with counsel.
I also agree that the military judge properly admitted into evidence the package being carried by the appellant. However, I reach this conclusion on the basis of the plain view doctrine. See Harris v. United States, 390 U.S. 234, 88 S.Ct. 992, 19 L.Ed.2d 1067 (1968); United States v. Decker, 16 U.S.C.M.A. 397, 37 C.M.R. 17 (1966). In my opinion, the record does not support a finding that the action of the gate guard amounted to an administrative inspection, “ ‘a crucial part of the regulatory scheme’ of a Government program.” United States v. Poundstone, 22 U.S.C.M.A. 277, 280, 46 C.M.R. 277, 280 (1973). The duties of the gate guard were not established at trial, not to mention the factual predicate for a finding of a regulatory scheme.
I agree with Senior Judge Jones as to the errors in the post-trial review.